DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7 and 9 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 9,425,387).

    PNG
    media_image1.png
    465
    342
    media_image1.png
    Greyscale

(Claim 1) Liu et al. teach a perpendicular magnetic tunnel junction (p-MTJ), comprising:
a tunnel barrier layer (14) that is a first metal oxide layer (col. 7 lines 43 – 51);
a Hk enhancing layer (17, col. 10 lines 11 – 31) that is a second metal oxide layer or a first metal oxynitride layer (col. 8 lines 41 – 44);
a free layer (16) with a first surface that forms a first interface with the tunnel barrier layer (14), a second surface that forms a second interface with the Hk enhancing layer (17), and
wherein each of the first and second interfaces generate perpendicular magnetic anisotropy in the free layer (col 10 lines 11 – 31); and

(Claim 2) Liu et al. teach wherein the free layer includes a material selected from the group consisting of Co, Fe, CoFe, CoFeB, CoB, FeB, CoFeNi, and CoFeNiB, and alloys thereof (col. 7 lines 52 – 63).
(Claim 3) Liu et al. teach wherein the free layer includes a material selected from the group consisting of a Heusler alloy, an ordered Li0 or Li1 material, and a rare-earth alloy,
wherein the Heusler alloys is one of Ni2MnZ, Pd2MnZ, Co2MnZ, Fe2MnZ, Co2FeZ, Mn3Ge, and Mn2Ga, wherein Z is one of Si, Ge, Al, Ga, In, Sn, or Sb,
wherein the ordered Li0 or L1 material is one of MnAl, MnGa, or RT, wherein R is Rh, Pd, Pt, Ir, or an alloy thereof, and T is Fe, Co, Ni or an alloy thereof, and wherein the rare-earth alloy is one of TbFeCo, GdCoFe, FeNdB, or SmCo (col. 7 lines 52 – 63).
(Claim 4) Liu et al. teach wherein the metal in the Hk enhancing layer is one or more of Mg, Si, Ti, Ba, Ca, La, Al, Mn, V, and Hf (col. 8 lines 41 – 44) .
(Claim 5) Liu et al. teach wherein the metal nitride or second metal oxynitride layer (18) has a MIN or M1ON composition, wherein M1 is a metal or alloy that includes a material selected from the group consisting of Ti, V, Cr, Zr, Nb, Mo, Hf, Ta, and W (col. 9 lines 18 – 26).
(Claim 6) Liu et al. teach wherein the metal nitride or second metal oxynitride layer (18)  has a M2M3N or M2M30N composition, wherein M2 is selected from the group consisting of B, Al, Si, Ga, In and Tl, and

(Claim 7) Liu et al. teach wherein the metal nitride or second metal oxynitride layer (18) is comprised of a M2N or M2ON matrix having conductive paths of a M3 metal formed therein, wherein M2 is selected from the group consisting of B, Al, Si, Ga, In, and Tl, and
wherein M3 is selected from the group consisting of Pt, Au, Ag, Mg, Ca, Sr, Ba, Sc, Y, La, Co, Fe, Mn, Ru, Rh, Ir, Ni, Pd, Zn, Cu, Ti, V, Cr, Zr, Nb, Mo, Hf, Ta, and W col. 9 lines 18 – 66).
 (Claim 9) Liu et al. teach wherein the tunnel barrier layer (14) includes a material selected from the group consisting of MgO, A2O3, MgAlO, TiOx, AlTiO, MgZnO, A1203, ZnO, ZrOx, HfOx. and MgTaO (col. 7 lines 43 – 51).
(Claim 10) Liu et al. teach the p-MTJ, further comprising a pinned layer (12, ref. layer) that adjoins the tunnel barrier layer (14), and
wherein the p-MTJ is part of a Magnetic Random Access Memory (MRAM), spin torque (STT)-MRAM, spin torque oscillator, spin hall effect device, magnetic sensor, or a biosensor (col. 5 lines 43 – 56).
(Claim 11) Liu et al. teach a method of forming a perpendicular magnetic tunnel junction (p-MTJ), comprising (fig. 3):
forming a barrier layer (18) on a substrate, wherein the barrier layer is a metal nitride or metal oxynitride layer (col 9 lines 18 – 26);

forming a free layer (16) on the Hk enhancing layer: and
forming a tunnel barrier layer (14)  on the free layer.
(Claim 12) Liu et al. teach wherein the metal in the Hk enhancing layer (17) is selected from the group consisting of Mg, Si, Ti, Ba, Ca, La, Al, Mn, V, and Hf (col. 8 lines 41 – 43);
(Claim 13) Liu et al. teach wherein the barrier layer (18) has a MIN or M1ON composition, wherein M1 is a metal or alloy that includes a material selected from the group consisting of Ti, V, Cr, Zr, Nb, Mo, Hf, Ta, and W (col.  lines 18 – 26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 9,425,387) in view of Jan et al. (US 2013/0221460).

    PNG
    media_image2.png
    580
    417
    media_image2.png
    Greyscale

(Claim 8) Liu et al. lack wherein the free layer has a thickness from about 5 to 30 Angstroms.
However, Jan et al.  teach wherein the free layer (fig. 4 #36) has a thickness from about 5 to 30 Angstroms for the benefit of exhibiting perpendicular magnetic anisotropy (paragraph 35).
.
Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 – 20 are allowable, because prior does not teach:
forming a barrier layer on a substrate, the barrier layer including a metal nitride layer or a first metal oxynitride layer;
forming a metallic buffer layer on the barrier layer; and
forming an Hk enhancing layer on the metallic buffer layer, the Hk enhancing layer including a metal oxide layer or a second metal oxynitride layer.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891